Citation Nr: 1744459	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  17-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss from August 23, 2013 to March 22, 2017, and in excess of 80 percent thereafter.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction over the appeal has since been transferred to Chicago, Illinois RO.

Notably, during the pendency of this appeal, an April 2017 rating decision increased the Veteran's rating for bilateral hearing loss from 30 percent to 80 percent, effective March 22, 2017.

The Board has recharacterized the Veteran's PTSD claim as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  From August 23, 2013 to March 22, 2017, the Veteran's bilateral hearing loss was manifested by no worse than Level VIII hearing impairment in the right ear and Level V hearing impairment in the left ear.

2.  Beginning March 22, 2017, the Veteran's bilateral hearing loss has been manifested by no worse than Level XI hearing impairment in the right ear and Level IX hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating for bilateral hearing loss in excess of 30 percent from August 23, 2013 to March 22, 2017, and in excess of 80 percent thereafter, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§, 4.1, 4.3, 4.7, 4.85, DC 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a 100 percent rating for his hearing loss.  See October 2014 Notice of Disagreement.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Ratings for hearing impairment are derived from a mechanical application of the Rating Schedule, using numeric designations based upon the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.85; see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  By applying the tables in the Rating Schedule to the Veteran's test results, a Roman numeral designation is assigned, ranging from Level I for essentially normal acuity to Level XI for profound deafness.  See 38 C.F.R. § 4.85, DC 6100, Table VI and Table VIA.  These Roman numeral designations are then used to determine the percentage evaluation for hearing impairment by applying Table VII.  Id.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

The Veteran was afforded a VA examination in September 2014, which revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
70
75
75
75
74
LEFT
50
65
65
70
63

Speech audiometry revealed a Maryland CNC speech discrimination score of 56 percent in the right ear and 68 percent in the left ear.  As the examination report shows an exceptional pattern of hearing impairment in the right ear as defined by 
§ 4.86, the Board must consider the application of both Table VI and Table VIA.  Using Table VI, a numeric designation of VIII is obtained and Table VIA provides a numeric designation of VI for the right ear.  Since Table VI results in the higher Roman numerical designation, as compared to Table VIA, it will be utilized for the right ear.  The left ear does not show an exceptional pattern of hearing impairment, so when applying the values for the left ear to Table VI, a numeric designation of V is obtained.  Using the numeric designations of VIII and V, according to Table VII under DC 6100, a 30 percent rating is warranted for the level of hearing impairment demonstrated at the September 2014 VA examination.  38 C.F.R. § 4.85.  

In April 2017, the Veteran underwent another VA examination which revealed the following puretone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
60
70
75
75
70
LEFT
55
65
75
75
68

Both examiners noted that the Veteran constantly requested that others repeat themselves.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Speech audiometry revealed a Maryland CNC speech discrimination score of 28 percent in the right ear and 40 percent in the left ear.  Since the audiometric findings show exceptional hearing impairment in both the right and left ears, application of Table VI and Table VIA must be considered.  Applying Table VI, a numeric designation of XI is obtained for the right ear and IX for the left ear.  Using Table VIA, a numeric designation of VI is obtained for the right ear and V for the left ear.  The numerical designations under Table VI will be used for both ears, as they are higher than Table VIA.  Therefore, using the numeric designations of XI and IX, according to Table VII under DC 6100 provides an 80 percent disability rating is warranted for the level of hearing impairment demonstrated at the April 2017 VA examination.  38 C.F.R. § 4.85.

There are no other relevant test results during the appeal period.  As noted above, the assignment of disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, even considering the Veteran's reports as to the effects of his hearing loss on his daily life, the relevant evidence shows that the criteria for a rating in excess of 30 percent from August 23, 2013 and in excess of 80 percent beginning March 22, 2017 is not warranted.


ORDER

An increased initial rating for bilateral hearing loss, in excess of 30 percent from August 23, 2013 to March 22, 2017, and in excess of 80 percent thereafter, is denied.


REMAND

The Veteran asserts his acquired psychiatric disorder had its onset in service following combat and traumatic experiences in World War II.  In the alternative, he asserts that it is secondarily related to his service-connected bilateral hearing loss.  See June 2016 VA Form 21-526EZ and March 2017 VA Form 9.  The April 2017 VA examination report is inadequate, as there is no opinion on secondary service connection.  Furthermore, the examination report contains contradictory findings, as the examiner found that the Veteran's symptoms did not meet the DSM-5 criteria for a PTSD diagnosis, but then indicated that his first reported stressor "contributed to the Veteran's PTSD diagnosis."  Therefore, a new examination and opinions are needed on remand.

Additionally, as the Veteran asserts that he is unemployable, in part, due to his psychiatric disorder, his entitlement to a TDIU is inextricably intertwined with that claim and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Any outstanding VA records should also be secured on remand.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.

2. Then obtain a VA examination from an examiner other than the April 2017 VA examiner addressing the nature and etiology of the Veteran's psychiatric disorder.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

Following a review of the claims file, the examiner is asked to address the following:

(a) A diagnosis of PTSD should be explicitly ruled in or excluded, and if diagnosed, the stressor(s) upon which such a diagnosis is based should be identified.  If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner must reconcile this finding with the positive PTSD screen in the Veteran's VA outpatient treatment 
records. 

(b) For any other psychiatric disability other than PTSD diagnosed, to include unspecified depressive disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability:

(a) had its onset during the Veteran's combat service or is otherwise related to the Veteran's combat service;
(b) is proximately due to his service-connected bilateral hearing loss; or

(c) has been aggravated (permanently worsened) by his service-connected bilateral hearing loss.

A complete rationale should be given for all opinions and conclusions expressed.  

3. Then, after taking any additional development deemed necessary, readjudicate the claims, to include the Veteran's entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


